DETAILED ACTION
This Notice of Allowance Office Action is in response to the arguments and amendments filed November 17, 2021.
Claims 1 and 6 have been amended. 
Claims 1 and 3-8 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a predictive maintenance system that has indexes to provide the state of the machine (steam traps), as well as have the indexes be corrected through repeating steps of selecting, reducing, and determining based on the steam trap state and accuracy of the indices themselves. The combination of elements, specifically the index determination, selection, and repetition for reducing, describe additional elements that are directed towards a practical application beyond mere data gathering, analyzing, and displaying. 
In terms of prior art, the closest USPGPUB/USPAT is Lee et al [2010/0023307]. Lee is directed towards an algorithmic system that has different index elements and a training aspect using historical information, 
The closest FOR is Liu et al [CN 110334728 A] that describes predictive maintenance in terms of training and having warnings based on predicted failures, but the specific aspects of the selection of three indices, repeating steps to reduce index elements, delivering the information to maintenance personnel at specified times, and the steam trap and sensors are not disclosed. The closest NPL is Paprocka et al “Predictive Maintenance Scheduling with Failure Rate described by Truncated Normal Distribution”. Parpocka describes a predictive maintenance system with specific algorithms, but does not describe the aspects of delivering the maintenance information at specified times or the repeating aspects of selecting, reducing, and determining using the three indices. Therefore, the claimed invention is allowable over the prior art for the combination of elements and specifically for the steps of determining, selecting, reducing, and repeating to achieve the result for an index. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al [CN 110334728 A];
Turney et al [2018/0341255];
Garrow et al [WO-0233631-A1] (fault detection system);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689